 NATIONAL VIDEO, CORPORATION -599'National'Video Corporation and-iNavidico, Inc.and"Local -194,,Distributive,Processing and Office Workers of America.CaseNo.13-CA-1640. October 21,1955-DECISIONDECISION AND ORDEROn September 27, 1954, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.We agree with the Trial Examiner that the Respondents, in viola-tion. of Section 8 (a) (3) and (1) of the Act, discriminatorily dis-charged Clarence Dixon, Francisco Rivera, Reuben Mejia, and Sal-vador Ramirez.. Contrary to the Respondents' contention, the pre-ponderance of the evidence supports the Trial Examiner's findingsthat-the Respondents discriminated against these employees becauseof their-membership in and activities on behalf of the CIO.DixonAs discussed in the Intermediate Report, the AFL in November1953 was the bargaining representative of most of the Respondents'employees.On November 13, 1953, Dixon and Ramirez went to theCIO office, where they talked to the CIO regional director about form-ing a CIO union at the Respondents' plant.The CIO regional direc-tor suggested that a meeting for the employees be held, and the meetingwas scheduled for the evening of November 16, 1953.During theworking day on November 16, Foreman Benkowski stopped Dixon andasked him: "'What is all this about a union meeting tonight?"WhenDixon denied having any information, Benkowski replied : "Come on,Dixon, you know what I am talking about; the meeting.You knowwhat it is all about."By thus singling out Dixon for such interroga-tion at this time and insisting that he knew what the meeting wasabout, it is apparent that the Respondents, from the outset of the CIOactivity, ,knew that Dixon was one of the instigators and leaders in114 NLRB No. 104. 600DECISIONSLABOB,'REliATIONS BOARDsuch activity.'On November 21, 1953, the Respondents laid off 190employees, including Dixon, allegedly on the basis of seniority, andalsostated that the employees would be recalled on thebasis of sen-iority.On December 7, 1953, Dixon filed a grievance on the ground,<,,.^tr Iatanother, employee with less seniority had been recalled beforeDixon.The Respondents in effect admitted'the validity of tlie',grie"v-ance,but claimed' that the recall of the other employee had, been amistake which had been rectified by another layoff of thisemployee.However,Dixon was not recalled.On December 28, 1953, Dixon filedanother grievance to the effect that men with less seniority than hewere working in the maintenance department contrary to the AFLcontractwith the Respondents.The Respondents also admitted ineffect the validity of this grievance, but claimed that the Respondentsand the AFL had orally agreed to this variance from the contract.Dixon was not recalled at this time either.The Respondent finally,afterDixon had filed an unfair labor practice charge on January 19,1954, reinstated Dixon on January 28.The evidence also establishes, as the TrialExaminerfound, thatafter Dixonwas reinstated, the Respondents maintaineda constantsurveillanceover him because of his known advocacy of the CIO inorderto find or make a palpableexcusefor discharging him.Thus,when`Dixon reported to work, Personnel Director O'Donnell toldhim "Youare goingto be watched, so watch your step and becareful" ;and ForemanRubino told him "Well, since you left, things havechanged around here.Anytime you are on the job, and if you haveto leave that job, you call me, and let me know where youare at.Iwant to know where you are at all times."Thereafter, Rubino fol-lowedDixon whenever Dixon left the department, including theoccasionswhen Dixon went to the lavatory as well as the times whenDixonwent to the time clock to punch out at the end of the day.Al-though Rubino testified that his surveillance of Dixon was under-taken on his own initiative and without authority of his superiors,we agree withthe Trial' Examiner, that Rubino's claim to this effectis refuted by the warning given -by Personnel Director O'Donnellto Dixon' when he was recalled, that he was to be watched.Rubino,claimed that the reason for the surveillance was to "protect" Dixonfrom harm because of his known CIO activity, but, as found by- theTrial Examiner, nothing had occurred which indicated that Dixonneeded such "protection."Moreover, on March 3, 1954, when Rubinosaw-Dixonurinating down the drain in the steam booth, Rubino said :"I have been waiting for yob to do that.I will have to let yourgo.The Trial ExaminerdiscreditedBenkowski's testimonythat he thoughtthe meetingwas Ian AFL meeting, and finds that Benkowski was in fact referringto the CIOmeeting.In any event,Benkowski admitted that at least within 2 days thereafterhe kuev thatthe meeting he had been referring to in this conversation was that ofthe CIO. NATIONAL VIDEO CORPORATION601You' are fired." [Emphasis supplied.]And, Rubino said this, de-,spite the fact that he: had given Dixon permission to urinate 'in thesteam booth.2Also, when the personnel department ' then revoked-the discharge, Rubino told Dixon : "Go back to work.They are giv-ing you a second chance.You must'have been born'under a luckystar.I don't know what they are waiting for."[Emphasis sup-,plied.]In addition, when Respondents' President Cole orderedDixon discharged on,March 19,1954, because he "just found out about"the: steam- booth 'incident, , he ordered- the discharge "-immediately"-without giving Dixon any opportunity to explain the circumstancessurrounding the steam booth episode.Cole was not called as a witness,therefore it is not known whether or not Cole had knowledge of thefact that Rubino gave Dixon permission to urinate in the steam booth.But even assuming that Cole did not have such knowledge, it wouldseem that, if he had no discriminatory intent, he would not haveeffected a summary discharge of a long-time employee without firstaffording the employee any opportunity to be heard on the allegedreason for the discharge.Finally, the evidence shows that the drain in which Dixon urinated-was used, to. carry off "used oil, cleaning oil, dirt and debris" fromvacuum pumps and.aspirators which Dixon cleaned with steam.Con-sidering the muck which was flushed down the drain with steam, itis understandable why Rubino gave Dixon permission to urinate in itand that a sanitation problem was not thereby created. In these,cir-,cumstances, the fact that an employer would seize upon an act per-formed under these conditions as a ground for discharge is furthersupport for the conclusion that this was nothing but a pretext.In view of the foregoing, we agree with the Trial Examiner thatafter Dixon's reinstatement the Respondents maintained a constantsurveillance over him in order to find or make some excuse for dis-charging Dixon because of his known instigation and leadership ofthe CIO movement in the plant, that the steam, booth episode wasmerely a pretext which the Respondents used to accomplish such ob-jective, and that it actually discharged Dixon because of his knownmembership in, and advocacy of, the CIO, in violation of Section 8,(a) (3) of the Act.RamirezRamirez was 1'of the 2 instigators and organizers of the CIO meet-ing held m the evening of November 16.As indicated above, in our.discussion of the Dixon discharge, the Respondents through Fore-man Benkowski knew about this meeting.Ramirez attended. thatmeeting and signed a CIO card.Three days later,'on November 19,'The Trial Examiner credits Dixon's testimony that Rubino had given,him such per-mission and discredits Rubino's denial that he had,given such permission 602'DECISIONS OF NATIONAL LABOR RELATIONS BOARDBenkowski,came to Ramirezand inquired : "Sol . . . what is this1 hear abouta new union?"AfterRamirezreplied thatthis was thefirst he had heard of it, Benkowski then asked : "Don't you know any,.thing about it?"Upon, receiving, a negative reply, Benkowski de-parted.Later that same day, Benkowski dischargedRamirez al-legedly for his "unsatisfactory work."In our opinion, Benkowski's interrogation of Ramirez on November19 clearly indicates that the Respondents had knowledge of Ramirez''CIO activities.First, there is the fact that only Dixon and Ramirez,the two instigators and organizers of the CIO meeting, were singledout by the Respondents for interrogation concerning the CIO. Itseems veryunlikely that this was mere coincidence.A much morelogical explanation is that the Respondents knew that both of theseemployees were the CIO leaders, and were therefore the best sources'ofinformation on the CIO movement in the plant.' Second, there is thetiming and the form of the interrogation of Ramirez. Thus, Benkow-ski's questioning of Ramirez about the "new union" occurred only 3days after the CIO meeting, which Ramirez had attended and whichBenkowski knew had been held.Moreover, Benkowski apparentlywas not satisfied with Ramirez' initial plea of ignorance about the``new union," because he then put another query to Ramirez in the formof"Don'tyou know anything about it?" which certainly indicates thatBenkowski did not believe Ramirez' original answer because Benkow-ski knew that Ramirez did know about the "new union" as a result ofthe latter's activity therein. [Emphasis supplied.]Accordingly, wefind, as the Trial Examiner did, that the Respondents did have knowl-edge of Ramirez' CIO activity prior to his discharge.In view of Ramirez' knownleadershipin the CIO movement in theplant, the fact that he was discharged only 3 days after the CIO meet-ing and on the same day as the Respondents' interrogation about hisCIO activity, and the Respondents' unsubstantiatedreason that he wasdischarged for unsatisfactory work,4 we find, in accord with the TrialExaminer, that the reason for his discharge was his CIO activity, andthat his discharge was therefore discriminatory.RiveraRivera signed a CIO card at the CIO meeting on November 16, 1953.On November 25, Foreman Rolla called in Rivera and told him that hewas laid off.When asked the reason, Rolla answered by inquiring :"You know something about the Union?" Rivera denied such knowl-S As we have stated above in our discussion of the Dixon discharge,it is apparent fromBenkowski's similar interrogation of Dixon that the Respondents knew that Dixon wasone of the CIO leaders in the plant4 The Trial Examiner apparently meant by his statement that Foreman Benkowski"admittedly"never gave Ramirez the October 27 corrective that Benkowski testified, asthe record shows, that he did not physically hand him a written corrective. NATIONAL 'VIDEO CORPORATION''603edge, but Rolla asked, "You signed a union card?", and Rivera thenadmitted that he had'signed a union card. Rolla then stated "Well yougot laid off."Rolla then added that'"lack of seniority" was a cause ofthe layoff.On or about December 24, 1953, the Respondents sent atelegram to Rivera recalling him to work, but the telegram had an in-correct,address so that it was never delivered.The Respondents claimthat the telegram was erroneously sent to the former address of anotherHowever, since then Rivera has neverbeen offered reinstatement.We are of the opinion that Rolla in his conversation with Riveraclearly indicated that Rivera was laid off because he had joined theCIO, and then added only as an afterthought that Rivera was laid offbecause of his lack of seniority.Thus, whether or not Rivera did infact lack seniority, we find that the real reason for Rivera's layoff washis CIO activity, and the layoff was therefore discriminatory.More-over, the missent telegram is not only additional evidence that Rivera'slayoff was discriminatory, but also supports the conclusion that the Re-spondents never intended to reinstate Rivera because of his CIO ac-tivity.If this had been the only instance of'a missent notice of recall,it might be attributed to error.However, as discussed more fully be-low, the Respondents also missent a notice of recall to Mejia, who wasalso laid off in November 1953.With two such cases of missent notices,we think it only reasonable to attribute such alleged "mistakes" to de-sign-in this case, design to give the appearance of bona fide notices ofrecall, with no intention in fact to recall employees'previously laid off.In the light of the entire record, we find, as did the Trial Examiner,that the Respondents discriminatorily discharged and refused to rein-state Rivera.MejiaMejia, after being laid off in the general layoff in November 1953,was recalled on January 7, 1954, but was discharged on,January ,9,1954.We agree with the Trial Examiner that this discharge was dis-criminatory on the following grounds: (1), The credited testimony ofMejia shows that when Mejia asked Foreman Rolla, why, he was beingdischarged, Rolla replied "They rehired you by mistake, they foundout you signed a CIO,union card"; :(2) the,Respondents' claim that themistake discovered was. that Mejia's department was overstaffed is"demonstrably,,false," in-view of the fact that at the, time of Mejia'sdischarge. no, staffing. report had as yet been compiled for ,the; weekcovering the period of,Mejia's, reemployment; ,and, (3) the "missent"telegram of recall in December 1953:,In support of the Respondents' claim that Mejia was dischargedbecause bf overstaffing, Personnel, ,Director' O'Donnell testified' thatthe Respondents, in recalling laid-off employees, customarily notified 604 ` DECISIONS -OF NATIONAL LABOR RELATIONS BOARDa larger number than it could handle in view of the known propensityamong such,employees not to report.The fact that the Respondentsin recalling laid-off employees customarily notified a larger numberthan it could handle does not mean that it actually, rehired a largernumber than it could handle.To do so would indeed appear to berather poor business practice. In any event, there is no evidence whichshows that this actually occurred either during the, week prior toMejia's-recall, or—during,the week,,of,his reemployment.,All-that does,appear is that at the time of his discharge no staffing report had as yetbeen compiled for the week covering the period of Mejia's reemploy-ment, and therefore the Respondents had no valid basis for claimingthatMejia was discharged because of "overstaffing."The weeklystaffing reports were compiled on Mondays 'for the previous week,so that when Mejia was rehired on a Thursday the staffing reportfor the previous week had already been compiled. If the staffingreport for the previous week showed overstaffing, surely the Respond-ents would not have rehired Mejia during the following week.With respect to the missent telegram, Personnel Director O'Donnelltestified thatMejia's current address was not in Mejia's file in thepersonnel department in December at the time the recall telegram wassent to his former address.Mejia creditably testified that he left hiscurrent address on Foreman Rolla's desk at Rolla's request and alsowith the payroll department when he was laid off in November.Despite O'Donnell's testimony that there is no procedure whereby acurrent address of a laid-off employee is forwarded by the payrolldepartment to the personnel department, it seems quite unlikely thatneither Rolla nor the payroll department gave Mejia's current addressto the personnel department after Mejia gave it to them in November.But even assuming that the personnel department did not have Mejia'scurrent address at that time, and therefore made an honest mistakewhen it missent the telegram of recall to Mejia's former address, theRespondents' subsequent conduct indicates an intent to discriminateagainst Mejia.Thus, the missent telegram was returned by WesternUnion because it had been missent. In the absence of a discriminatoryintent with respect to Mejia, O'Donnell in the normal course of eventswould have obtained Mejia's current address from the payroll de-partment where he knew it would be,5 and sent a notice of recall tothe proper address.However, O'Donnell did not do this. Instead,O'Donnell, with knowledge that the telegram had been missent, andwith no attempt to correct his own error as he easily could have done,gave Mejia the status of a "new employee" without any seniority forpurposes of recall because Mejia had failed to report to work within"O'Donnell himself testified that laid-off employees may at times leave their currentaddress with the payroll department in order that their check for their final wages willbe properly mailed to them. NATIONAL VIDEO CORPORATION6054,d,ays,of the telegram which the Respondents themselves had, mid,,directed so, that it had never been delivered to Mejia.Accordingly,when Mejia was finally recalled in January he was hired as a "newemployee," and 4 days later when Mejia was discharged allegedlybecause of "over-staffing" he was selected for discharge because he wasnow a "new employee" without any seniority. It is evident, there-fore; that the Respondents established the missent telegram as a con-venient means for discriminating against Mejia, and after finallyreinstating him "by mistake" utilized such means as a pretext fordischarging him for his CIO activity.Thus, even without regard tothe fact that this was the second of two alleged "errors" in notices ofrecall, it is clear that this one was no mere "error."In view of the fact that the Respondents told Mejia at the time of hisdischarge that the reason for the discharge was the Respondents'discovery that he had signed a CIO card ; the lack of foundation forthe Respondents' claim that Mejia was discharged because of "over-staffing"; and the discriminatory intent with respect to Mejia whichmust be inferred from the "missent" telegram episode, we agree withthe Trial Examiner that Mejia's discharge was discriminatory.6ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents National VideoCorporation' and Navidico, Inc., Chicago, Illinois, their officers, agents;successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Local 194, Distributive, Process-ing and Office Workers of America, by discriminating in regard tothe hire or tenure of employment of its employees, or by discriminat-ing in any other manner in regard to any term or condition ofemployment in order to discourage membership therein.(b) Interfering with, restraining, or coercing its employees in theexercise of their right to self-organization, to form labor organizations,to join or assist Local 194, Distributive, Processing and Office Work-ers of America, or any other labor organization, to bargain collectivelythrough representatives of their own choosing and to engage in otherconcerted activities for the purposes of collective bargaining, or othermutual aid and protection, or to refrain from any or all of such activ-ity except to the extent that such rights may be affected by an agree-"We are not unmindful of the fact that Mejia's grievance concerninghis discharge inJanuary was found to be without merit.however, such a determination.by theincumbeat,AFLunion;,-if,,it.hasrany relevance at"all, is hardly decisive of,the unfairlabor-practiceissuebefore the Board. 606DECISIONS' OP NATIONAL` LABOR RELATIONS BOARDment requiringmembership in -a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer-Salvador Ramirez, Francisco V. Rivera, Reuben Mejia,and Clarence Dixon immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to theirsenior-ity or other rights and privileges, and make them whole for anyloss of pay they may have suffered by reason of the Respondents' dis-crimination against them in the manner provided in the section of theIntermediate Report entitled "The Remedy."(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back pay dueand the rights of employment under the terms of this Order.(c)Post in its two plants in Chicago, Illinois, copies of the noticeattached to the Intermediate Report and marked "Appendix A."'Copies of said notice, to be furnished by the Regional Director for theThirteenth Region, shall, upon being duly signed by the Respond-ents' representative, be posted by the Respondents immediately uponreceipt thereof, and be maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takento insure that such notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for the Thirteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.ACTING CHAIRMAN RODGERS,dissenting in part :I cannot agree with the majority's finding that the Respondents'discriminatorily discharged Dixon in violation of Section8 (a) (3)'and .(1) of the Act.The finding of discrimination is predicated on an alleged pretext onthe part of the Respondent to rid itself of a CIO adherent.However,the record shows that the Respondents' president discharged Dixonbecausehe violated a p]ant sanitation rule.As the majority's de-cision describes it, on March 3, 1954, Foreman Rubino saw Dixonurinating down the' drain in the'steam booth-a place where tele-vision 'tubes' ,re cleaned. 'On March 19, 1954, immediately upon'learn-''This notice is hereby amended by substituting,thewords "A Decision and Order" forthe,words"The Recommendations of a TrialExaminer " In the eventthatthis Order isenforcedby a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited StatesCourt of Appeals,Enforcing an Order." NATIONAL-VIDEO CORPORATION607ing _of thisopprobrious conduct, President Coleordered Dixon's dis-charge.That President Cole acted summarilyin effecting Dixon'sdisco ssal seemsreadily understandableas a natural,instantaneousreactionto conduct for which he could seeno excuse.My colleagues go to great lengths to probe thepast inorderto createthe background for a pretext rationale, but theirefforts are not per-suasive.Dixon was 1 of 190 layoffs on November 21, 1953,and afterhe had filed grievances based on seniority rights in December 1953,he was recalled on January 28, 1954. It is noteworthy that the TrialExaminer did not find Dixon's November 1953 layoff or the Respond-ents' failure to recall him prior to January 28, 1954, discriminatory,and that the General Counsel did not except to the TrialExaminer'sThat Dixon was nonethelessrecalleddemonstrates not only that the Respondents were acting in good faithbut also tends to render improbable the theory that Dixon wasrecalledonly to secure a basis for a pretext discharge thereafter.The majoritystressesalleged surveillance but nowhere in the record is there theslightest indication that President Cole was involved in any suchscheme. Indeed, it is inconceivable that Dixon's disgraceful conductin violating the plant sanitation rule could reasonably have been fore-seen by the Respondent as affording a basis for Dixon's discharge. Itis also pointless to attempt to dispel the gravity of Dixon'smiscon-duct by dwelling on the `-used oil, cleaning oil, dirt and debris" thatwent down the drain in question. The distinction is too obvious to re-quire belaboring.Finally, the majority relies on ForemanRubino'salleged permission to Dixon.However, there is not a scintilla of evi-dence that President Cole, who alone was responsible for Dixon's dis-missal, authorized the giving of permission, and Rubino clearly couldnot have had implied authority to permit such conduct which wasflagrantly contrary to all accepted rules of health and sanitation.Tocharacteri-ze President Cole's action as a pretext is to render'manage-ment powerless to enforce a clear violation of companyrules and todiscipline individuals for shamelessly disregardingtime-honoredstandards of health and human behavior.For these reasons, I would reverse the Trial Examiner's finding thatthe Respondents violated Section 8 (a) (3) and (1) of the Act indiscliarging Dixon, and dismiss the complaint as to him.MEMBERLEEDOrr took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a first amended charge duly filed on April 7, 1954, by Local 194, Distributive,Processing and Office Workers of America, herein called the Union or CIO, theGeneral Counsel of the National Labor Relations Board,hereinafter called the 608DECISIONS' OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel' and the Board, respectively, by the Regional Director for theThirteenth Region (Chicago, Illinois), issued its complaint dated April 30, 1954, andamendment enlarging complaint dated May 11,1954, against National Video Corpo-ration and Navidico,Inc., referred to herein as the Respondents,alleging in substancethat the Respondents: (1) By various enumerated acts and statements had interferedwith, restrained, and coerced its employees; and (2) had discharged and refused toreinstate four named employees because of their membership in and activities onbehalf of the Union, thereby engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 61 Stat. 136, herein called the Act.Copies of thecomplaint, the amendment enlarging complaint, and the notice of hearing thereonwere duly served upon the Respondents and the Union.The Respondents duly filed their answer wherein they admitted certain allegationsof the complaint but denied the commission of any unfair labor practices.Pursuant to notice a hearing was held in Chicago, Illinois, on May 17 and June15 and 16, 1954, before the duly designated Trial Examiner.The General Counseland the Respondents were represented at the hearing by counsel.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues was afforded all parties.On July 29 and August 12, 1954,respectively, the General Counsel and Respondents filed briefs.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSNational Video Corporation and Navidico, Inc., are and at all timesmaterialherein have been Illinois corporations engaged in the manufacture and reclaimingof television tubes.The Respondents own and jointly operate two plants locatedrespectively at 3019 W. 47th Street, hereinafter referred to as 3019, and 4300 W. 47thStreet, hereinafter referred to as 4300, Chicago,Illinois.In the course and'conductof their business, and in the operation of their plant, the Respondents cause andhave continuously caused large quantities of raw materials to be received at theirplants in Chicago from sources outside the State of Illinois.During the year 1953,the Respondents have received at their plants raw materials valued in excess of$1,000,000, such raw materials being transported in interstate commerce from, into,and through States of the United States other than, the State of Illinois.During thesame period, the Respondents have sold and caused to be shipped, in interstate com-merce from their plants in the State of Illinois to points outside the State ofIllinois,merchandise valued in excess of $1,000,000.The Respondents admit, and the Trial Examiner finds, that they are; engaged incommerce within the meaning of Section 2 (6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 194, Distributive, Processing and Office Workers of America is a labororganization admitting to membership employees of the Respondents.III.THE UNFAIR LABOR PRACTICESIn October and November 1953, the Respondents, who will hereafter be referredto in the singular as admittedly they constitute 1 integrated organization despite theseparate corporate entities, employed a total of approximately 1,000 employees ofwhom 700 were in the bargaining unit represented by Amalgamated Local No. 286 ofthe International Union, United Automobile Workers of America, affiliated with theAmerican Federation of Labor, hereinafter referred to as AFL, which had a contractwith the Respondent dated July 21, 1952, and terminating March 24, 1954, coveringthe employees of the Respondent.On November 13, 1953, employees Clarence Dixon and Salvador Ramirez wentto the office of the CIO after work and talked to the regional director about forminga CIO union at the Respondent's plant. It was suggested that a meeting for theRespondent's employees be scheduled and that word of this meeting be spread among'This term specifically includes the counsel appearing for the General Counsel at,the hearing. -NATIONAL VIDEO CORPORATION609the employees.Thus commenced the first CIO activity in the plant.This meetingwas scheduled for November 16, 1953.2Two significant events occurred at the plant during the working day of November16.Sometime on that afternoon Chester Benkowski, foreman of the maintenancedepartment at 3019 who is over both Dixon and Ramirez, met Dixon on the railroaddock of the plant where he, according to his own admission, stopped Dixon to in-quire: "What is all this about a union meeting tonight?"When Dixon denied havingany information, Benkowski replied: "Come on, Dixon, you know what I am talkingabout; the meeting.You know what it is all about."After Dixon had once deniedhaving any'knowledge of the meeting and suggested that an employee accompanyingBenkowski might know, the men parted.3The second significant event of that working day occurred when Supervisor BobCooper asked Salvador Ramirez to translate into Spanish a request from theRespondent that the employees work overtime that day because of an alleged rush oforders which had to be turned out that same day.Ramirez did as requested and,after reminding the employees in Spanish of the scheduled CIO meeting, translatedtheir answer back to Cooper which was that the employees were sorry but that theycould not work overtime as they were attending a "social event" after work .4The CIO meeting that evening after work was attended by an estimated 20 to 50employees, a number of whom signed CIO cards including Dixon and Ramirez.Asubsequent meeting was held about November 23.At or about this time 5 Respondent called all its supervisors to a meeting at whichtime the supervisors were told of the fact that the CIO was attempting to organizethe plant and that, on direct orders of the Respondent's president, Asher Cole, thesupervisors were to be strictly neutral and not take sides between the AFL and CIO.These instructions were never relayed to the employees.Moreover, sometime about 1t/2 months after October 6, 1953, and also sub-sequent to this supervisors' meeting, Manuel Sanchez, himself a supervisor at thetime, spoke to a group of 7-10 Spanish speaking employees with the permission ofthe shift manager.According to Sanchez, he did this at the request of an AFLcommitteeman and merely interpreted remarks of that committeeman. Sanchezacknowledged that questions regarding the CIO were asked.This activity hardlyseems consonant with the neutrality instructions.One employee hearing Sanchezunderstood his remarks to mean: Don't sign a CIO card for that might get you laidoff.This was the situation existing as of November 16 and 17 against which the dis-charges described hereinafter must be judged.2The Respondent indicates in its brief that this meeting occurred on November 3 butthe prenonderanee of, and the better, evidence proves that the meeting occurred onNovember 16-The evidence of- Dixon and Benkowski was almost identical as to the above events.Benkowski testified further that be had thought that the meeting was that of AFL andthat he did not leain from the "grapevine" (conversations around the plant) that it wasa CIO meeting until 2 days thereafteiHe explained that his inquiry of Dixon was basedexclusively on "curiosity" and that he consideied that Dixon would know about the meet-ing because lie (Dixon) had been an AFL committeeman when he had been employed atthe plant prior to his last hitch in the Navy which ended about Easter 1932Benkowski'slast explanation appeals quite farfetched to the 2'na1 Examiner who believes, and thereforefinds, that Benkowskt was in fact refeiring to the scheduled meeting of the CIO contraryto his testimony that he thought it was an AFL meeting4 Sonietuue subsequent to Ranuiez' discharge, Supervisor Pisano inquired of Ramirezwhile Itaniiez was distiibuting CIO leaflets at the gate to the plant' "Are you puttingout leaflets for that social meeting they had from Navidico '"In view of the gcncial layott at the plant occurring in the latter part of Novembercaused by it cutback of orders discussed among management as eaily as October, thissudden -rush of orders on the day of the scheduled CIO meeting appears more than strange."Respondents -aitnesses were highly indefinite as to the date of this meeting withmost of them placing it in the "latter part of November" or "after the layoff." Onesupervisor placed it definitely between September 24 and 30.However, another supervisorwho appealed to be an honest witness testified that the meeting occurred before the dis-charge of Ramirez, an event of November 19The logical time for such a meeting wouldappear to have been at the time of the earliest and greatest activity.Otherwise themeeting ttiould he valueless. 610DECISIONS OF NATIONAL LABOR : RELATIONS BOARDA. Discharge of Salvador RamirezRamirez had started his employment with the Respondent in October 1952 at$1.40 per hour.Soon he was earning $1.70 per hour which was still his rate inNovember 1953.His duties were many and varied.He,was the emergency andpreventative maintenance man for the Navidico operations at 3019 under ForemanBenkowski which required him to check, repair, and maintain the numerous ma-chines in that operation, check the oxygen supply line, and numerous other de-tails requiring his presence all over the plant in the course of his duties.So variedwere his duties that Supervisor Cooper gave him the nickname of "The Tourist"because of the many places to which his duties took him. In addition to thesemechanical problems Ramirez' duties also encompassed the handling of uniforms-This last job appears to have been a peculiar one, and perhaps only a semiofficialone, inthat the Respondent while apparently not requiring the use of uniforms,at least did not object thereto.At least until the end of September or October 1953, the work of Ramirez hadbeen satisfactory to the Respondent for even Benkowski could recall no criticismsof Ramirez prior to that time.Ramirez, himself, testified that he had never re-ceived any criticism of his work, and, in fact,it isundenied that the works man-ager had complimented him early in November 1953 for repairing the oxygen lineto a lathe machine.6 It is also admitted that Ramirez receiveda notein his pay-check in October 1953 complimenting him for his work and asking him to recom-mend any other person he might consider suitable for employment with theRespondent?As noted heretofore, Ramirez was 1 of the 2 instigators and organizers of theCIO meeting of November 16.On the morning of November 16, Foreman Bob Cooper asked Ramirez to trans-late a request to the Spanish speaking employees in his department that they workovertime that evening in order to get out some rush work. In addition to trans-lating this request. into Spanish, Ramirez also reminded the employees in Spanishof the CIO meeting that evening.Ramirez then translated for Cooper the replyof the employees that they would not stay because they had a special"social" meet-ing to attend.8The meeting was held as arranged, with some of the employees including Ramirezand Dixon signing CIO cards.About 11:30 a. in. on November 19, Foreman Benkowski approached Ramirezwhere he was working and inquired: "Sol.what is this I hear about a newunion'"After Ramirez stated that this was the first he had heard of it, Benkowskiagain asked: "Don't you know anything about it?"Upon receiving a negativereply, Benkowski departed.At 3:30 p. in. that same day Benkowski sent for Ramirez and, upon his appear-ance, said: "I have bad news for you.I have to let you go."After Ramirez hadinquired the reason for the discharge, Benkowski stated: "Well, your work is un-satisfactory. . . .Mr. O'Donnell said youi work wasn't satisfactory."Subsequent to his discharge that day, Ramirez and Dixon passed out CIO leafletsat the plant gates on several occasions during various months until March 1954.Respondeni contended that Ramirez was discharged because his work becameso bad in the last month or two before his discharge. Benkowski testified thatRamirez had been a good workman, and still was in October 1953, but suddenlyhe began to receive a great number of complaints about Ramirez.According toBenkowski, he "by passed," i. e., did nothing about, these complaints in Octoberbecause he had confidence in Ramirez until October 27 when he spoke to Ramirezabout it and gave him a "corrective"-a correction in writing.To corroborateORespondent did not call Works Manager Willie Fantzer as a witness nor snake anyshowing as to his unavailability7This, however, apparently N,. as a form notice with a typewritten signature of PersonnelManager O'DonnellO'Donnell testified that similar notices were placed in all theemployees'payenvelopes at one time of anotherO Donnell was not certain when theforms were distributed8Not long after the discharge of Ranuiez on November 119, Ranifiez was passing out CIOleaflets at the plant gate when Supervisor Pisano inquired "Aie you putting out leafletsfor that social meeting they had fioni Navidico"' NATIONAL VIDEO CORPORATION611this testimony,a carbon duplicate of his corrective was produced-which read asfollows:Sol has been letting his work slip-Has not been getting all his work done ontime.Also has been lax in his known work in his area. I warned Sol to-dayto get on the ball.Benkowski "knew" that Ramirez' work improved after this even though heacknowledged that he did not watch Ramirez or check his work. But then thecomplaints became "numerous"again until,according to Benkowski,Foreman Rollasuggested that Ramirez be put on "A. V. O. status," i. e., have all his work assignedto him on written orders upon which Ramirez would have to state in writing overhis signature what work he had done on the order.Finally, still according to Benkowski, the works manager, Willie Fantzer, entereda "bitter complaint" that he, Fantzer, would fire Ramirez if Benkowski did not,whereupon Benkowski discharged Ramirez on November 19.It is significant that Rolla, who was a witness, did not testify regarding eitherpoor workmanship by Ramirez nor about the alleged "A. V. O. status," that WorksManager Fantzer was not called as a witness at all and, therefore, did not denyhaving complimented Ramirez on his work in early November. It is further sig-nificant that no "A. V. 0." orders were produced-nor were any shown Ramirezwhen he asked for them on November 19.And, in addition, it is significant thatthe corrective of October 27, quoted above, was originally dated "1954" which hadbeen changed in pencil to "1953."Most significant of all was the fact that Benkowski testified exclusively about com-plaints he allegedly received from others who failed to testify about any poor work-manship by Ramirez. Benkowski spoke extravagantly of the number of oralcorrections he had given Ramirez and of the A. V. O.'s which Ramirez had failedto work on but he could produce nothing to substantiate his claims as admittedlythe "corrective" of October 27 was never given Ramirez.Benkowski, as the fore-man over Ramirez, should have known his work better than any of the othersupervisors but he could testify to nothing against Ramirez or his work of his ownknowledge.The explanation, of course, came out on November 19 when Benkowski ex-plained to Ramirez: "Mr. O'Donnell said your work wasn't satisfactory."This wascorroborated by Fantzer's "bitter complaint" that he, Frantzer, would fire Ramirez ifBenkowski would not. In other words, Ramirez was being discharged on ordersfrom above.Benkowski was the man who knew most about the work Ramirez wasdoing.Yet he was being instructed to discharge Ramirez and was also being told thatRamirez' work was not satisfactory. If Ramirez' work was in fact unsatisfactory,Benkowski as his foreman would have been the moving force-not the personnelmanager or the works manager who could not and did not know about the work ofRamirez.Obviously this alleged sudden deterioration in the work of Ramirez wasmerely the pretext which higher officials who had determined to discharge Ramirezforother reasons were using for the purpose.Following the discharge of Ramirez, the work formerly done by him was dividedamong 2 or 3 other employees which does not indicate that Ramirez was either a lazyor a poor workman.The Trial Examiner finds that Ramirez' testimony that he never received an adversecriticism of his work is true and further that he was not in fact either a lazy or apoor workman.In view of the fact that this alleged "unsatisfactory work" was demonstrably only a"pretext" or "excuse" for the discharge and the fact that the Respondent, as well asBenkowski and other minor supervisors, knew and objected to the efforts of Ramirezon behalf of the CIO together with the timing of the discharge promptly after the firstmeeting of the CIO group, the Trial Examiner must find that the Respondent dis-charged Ramirez on November 19, 1953, because of his membership in, and activi-ties on behalf of, CIO in violation of Section 8 (a) (3) of the Act.B.Clarence DixonClarence Dixon was the second employee hired in the Respondent's maintenancedepartment. In November 1953, only Novak had longer service with the Respond-ent than Dixon.Dixon began working for the Respondent on August 31, 1949, and387644-56-vol 114-40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad worked continuously except for a period when he hadbeen recalledby the Navyfrom which,he returned to the Respondent's employ about Easter 1952.9As found heretofore, Dixon and Ramirez were the two employees who went to theCIO, scheduledand arrangedfor themeeting ofNovember 16, notified the otheremployees thereof, and signed CIO cards at thatmeeting.In November 1953, Dixon was working under Foreman Benkowski at 4300 andwas asked by Benkowski on the railroad dock aboutthe meetingof November 16,as found heretofore.At least within 2 days thereafter Benkowski admitted that heknew that the meeting he had been referring to in this conversation was that of theCIO.On November 21, Personnel Director O'Donnellannouncedover the public ad-dress system in both plants that due to cutbacks in orders there wouldbe a generallayoff made in accordance with seniorityand thatthe employees would be recalledthereafter according to seniority.Following this announcement, Benkowski noti-fied those individuals who were to continue work of that fact.When Benkowski in-formed Dixon of those who were to continue to work, Dixon objected that he, Dixon,had seniority over most, if not all, of those employees retained.Dixon threatened tosee O'Donnell about the matter. Benkowski then stated with a grin on his face thatthose employees retained were all supervisors and added: "In my eyes they are super-visors."However, the facts show that they were not.On December 7, 1953, Dixon filed a grievance with AFL based upon the factthat an employee named Frank Roza had been recalled to work ahead of Dixon and,therefore, out of seniority.At the grievance meeting on this matter O'Donnell ad-mitted the fact that Roza had been recalled to work but contended that Benkowskihad recalled Roza by mistake.O'Donnell then claimed that the error had beenrectified because Roza had been laid off again.At thistimeO'Donnell did tell Dixonnot to worry for Dixon would be recalled to work. There is no showing as to who, ifanyone, replaced Roza.Dixon did not.On January 6, Dixon filed another grievance to the effect that men with lesserseniority were working at 3019 in the maintenance department contrary to the AFLcontract.After a big grievance meeting this grievance apparently was concludedbut Dixon was not put back to work.At this meeting it developed that, while seniority was "plant-wide," by which itwas meant that the employees at the two plants were integrated and interchangeableso that the newer employees should have been the first laid off no matter at whichbuilding they were employed, the Respondent had laid off none of themaintenanceemployees at 3019 while practically all of the maintenance employees at 4300 werelaid off with the exception of those who "in the eyes" of Benkowski were supervisors.No regard was paid to seniority.O'Donnell testified that this was a variance fromthe seniority clause of the contract but that Respondent and the AFL had orallyagreed that the Respondent might keep its maintenance crew at 3019 intact.On January 28, 1954,in responseto a telegram received from the-Respondent thepreceding day, Dixon reported to Assistant Personnel Manager Horst, who sent himto 4300 to work under Foreman Benkowski.When Dixon reported, Benkowskiinquired what he was doing there and immediately telephoned someone, after whichhe ordered Dixon to report to O'Donnell at 3019.O'Donnell ordered Dixon to reportto Foreman Rubino of the maintenance department at 3019 and warned him as hewas leaving: "You are going to be watched, so watch yourstepand be careful."When Dixon reported to Rubino, Rubino instructed: "Well, since you left, thingshave changed around here.Anytime you are on the job, and if you have to leavethat job, you call me, and let me know where you are at. I want to know where youare at all times."When asked if those orders included going to the lavatory, Rubinoanswered: "Yes, do you want me to go with you?" For a period of weeks there-after Rubino followed Dixon whenever Dixon left the department. This included theoccasions when Dixon went to the lavatory as well as the times when Dixon went tothe time clock to punch out at the end of the day. On one of the occasions whenRubino followed Dixon to the time clock, he told Dixon that Dixon would have toleave the company property and go outside if he wanted to talk to the employees.Rubino denied telling Dixon that he was to be kept under surveillance but he ad-mitted that he told Dixon he had to have Rubino's permissionto leave the depart-ment and also that, for a week ormore,Rubino followed Dixon wherever he wentincluding the lavatory.Rubino attempted to explain this surveillance on the groundthat he was "protecting" Dixon.Rubino testified: "When [Dixon] was transferredto me from 4300, and it was known openly that he was organizing for the CIO, and'The Trial Examiner hereby orders line 2, page 134 of the transciipt corrected bystriking the letter "n" from the word "Eastern." NATIONAL'VIDEO CORPORATION613itwas none of my.business,that was when I thought it was necessary to .follow himto make sure he didn't get hurt." Rubino also attempted to make it appear that thissurveillance was his, Rubino's, own idea and that he was not acting upon the ordersof his superior.This testimony by Rubino fails to take into account the warning givenby O'Donnell to Dixon that he was to be watched. Even Rubino had to admit thatnothing untoward occurred which gave him the idea that Dixon was in any danger.It is further significant that this "protection" extended to telling Dixon that he wasnot to talk to anyone on company time or property at the time clock. The episode atthe time clock makes it clear that the Respondent intended to prevent anyoneinterested in the CIO from talking to its employees.As Dixon was not returned to work at 4300, he was not reassigned to his formerjob.Instead Rubino at 3019 assigned Dixon to cleaning vacuum pumps and aspir-ators with steam in a small 6 x 4 x 5 foot steam box which had a drain in the middleof the floor down which flowed the used oil, cleaning oil, dirt, and debris from thisoperation.He worked under a maintenance employee named Belcher.On February '1, Rubino found two pumps which were gassy and gave Dixon awritten corrective fordimproperly'cleaning the pumps and aspirators.A similar cor-rective was given Homer Belcher under whose direction Dixon was then working.Admittedly this episode had nothing to do with the discharge of Dixon and, therefore,will not be discussed further here.On March 3, Rubino saw Dixon urinating down the drain in the steam booth.Calling attention to Dixon's action, Rubino said: "I have been waiting for you todo that. I will have to let you go.You are fired."Dixon protested that he hadsecured permission from Rubino to use this drain for the purpose.Rubino answered:"I don't remember that."Rubino then telephoned the personnel department andafter completing the call told Dixon: "Go back to work.They are giving you asecond chance.You must have been born under a lucky star. I don't know whatthey are waiting for." 10On orders of the personnel department Rubino made outa written corrective regarding the matter the following morning with the assistance-of O'Donnell.'Thereafter ,Dixon,-worked,as, ,usual inthe steam booth until March 19 whenRubino walked up to Dixon at work and said: "I have got bad news for you,Dixon, . . . I don't know if it is bad for you, it might be good news. . . . I will haveto let you go.... Asher Cole [Respondent's president] 11 just found out about yoururinating in the steam booth and wants you dismissed immediately. I must escortyou to the door."Rubino did escort Dixon to the door.He has not been recalledto work since.There is a direct conflict between Dixon and Rubino as to whether Dixon re-quested and received permission to use the drain in the steam booth as a urinal.Dixon's testimony was factual and corroborated both by documents and by Re-spondent's own witnesses throughout.He gave the appearance of a straightforwardhonest, though talkative, witness.On the, other hand, Rubino's story of followingDixon on his own initiative in order to "protect him" is only slightly less than fan-tastic especially in view of the fact that O'Donnell had warned Dixon upon his re-call that he "was going to be watched." Between the two witnesses, the Trial Ex-aminer must, on this record. accept the truthfulness of Dixon's testimony that hehad secured permission from Rubino.The facts in Dixon's case are too clear for argument that, after discovering Dixon'sinterest in the CIO, the Respondent was forced to reinstate him only because of hispersistency in filing grievances on matters proving the Respondent's intent to dis-criminate against him and that, upon being thus forced to reinstate him, the Re-spondent maintained a constant surveillance over him because of his known advocacyof the CIO in order to find or make a palpable excuse for discharging him. TheTrial. Examiner finds that the steam booth episode was merely the pretext upon whichthe Respondent sought,to. accomplish its objective and that it actually dischargedDixon because of his known membership in, and advocacy of, the CIO in violation ofSection 8 (a) (3) of the ActC. Francisco V. RiveraRivera commenced working for the Respondent on May 28, 1953, under Fore-man Rolla at 3019 as a glass cutter.Until July 8, Rivera was the only glass cutterin the department but at that time he was joined in that occupation by Jesse Wash,who had left the Respondent's employ in December 1952 in order to assist his mother10 This conversation was not deniedn Cole was not a witness 6.14DECISIONS OF NATIONAL LABOR RELATIONS BOARDon her farm in Mississippi following his father's death.According to the Respondentand Wash, Wash had been given a leave of absence for thatpurpose.Rivera signed a CIO card at the meeting of November 16, 1953, at the CIO hall-On November 25, Foreman Rolla called in Rivera and told him that he was laid'off.When asked the reason, Rolla answered by inquiring: "You know somethingabout the Union?"Rivera denied such knowledge but, when asked by Rolla if he-had signed a card for the Union, Rivera admitted the fact that he had signed.Rolla's.answer was: "Well, you've got laid off."Rolla denied telling Rivera that he was laid off because he signed a union card,but- he did not deny that the conversation occurred as testified by Rivera and as-found above.,The Trial Examiner has no doubt Rolla added, as he, testified, that"lack of seniority" was a cause of his layoff and so finds.The admitted interrogation of Rivera by Rolla of his knowledge of the CIO andwhether he had signed a CIO card are violations of Section 8 (a) (1) of the Act, inaddition to which they were designed to create the definite impression thathis signingthe CIO card was the cause of his layoff, and the Trial Examiner so finds.On or about January 24, the Respondent admittedly sent a telegram to Riverawith an incorrect address so that it was never delivered.According to the Respondent,another "Francisco Rivera" lived at the address to which the telegram was sentRe-spondent's personnel files contained Rivera's correct addressRivera has never been offered reinstatement since.Considered alone, perhaps, Rivera's case would not be proved by preponderanceof the evidence even considering Rolla's statement of November 25 but, when therecord as a whole is taken into consideration,the pattern of the Rivera case appearsidentical with clear cases of discrimination occurring at or about this time.Thereis the same interrogation, the same "errors" made by the Respondent, and the sameresult.Therefore, the Trial Examiner finds that by discharging Francisco Riveraon November 25 and refusing to reinstate him thereafter because of the fact thathe had signed a CIO card, the Respondent discriminated in regard to the tenureof employment of said Rivera because of his membership in a labor organizationand thus violated Section 8 (a) (3) of the Act.D. Reuben MediaMejia began washing tubes for the Respondent in December 1952-under ForemanRolla at $1.20 per hour. By November 1953 he was earning $1.40 per hour.Mejia signed a CIO card a day or two after the meeting of November 16.On November 30, Rolla laid Mejia off. At the time of this layoff and at Rolla'srequest,Melia gave Rolla a slip of paper containing his name and address, 1135 WestAdams Street.About a week thereafter Mejia requested the payroll departmentto mail him his final check and gave the payroll clerk his address for that purpose.He received that check through themail asrequested.After Christmas, Mejia saw Rolla and requested work as the Respondent wasthen hiring new employees.Rolla stated that Mejia would be recalled.There-afterMejia saw Personnel Director O'Donnell and asked why he had not beenrecalled.O'Donnell then showed Mejia a telegram requesting his return to workwhich the Respondent had missent to a previous address, although the personnelfile, as well as Rolla and the payroll department, had Mejia's current address.Thismisdirected telegram had been returned by Western Union on the ground that itwas unable to locate the addressee.O'Donnell explained to Mejia that he had beentakenoff the payroll when he failed to report within 4 days of the date that tele-gramhad been sent.O'Donnell further explained that the Respondent would recallMejia as a new employee after it had exhausted its official call-back list.On January 6, 1954, Mejia returned to 4300 where he requested Rolla and PlantSuperintendent McDonald to reinstate him.McDonald wrote out a note for Mejiaand senthim back to 3019 to be rehired.At the personnel office theygave Mejiaa card and told him to report for work the following day.As requested Mejia reported for work on January 7, a Thursday.Rolla stated thathe was glad to have Mejia back.When they discovered that Mejia was to be paid$1.20 per hour, Mejia asked Rolla to get his old rate of $1 40 per hour reinstatedfor him.Rolla promised to do so.However, on January 9, Rolla reported to Mejiathat after "they" found out who Mejia was, they discovered that they had hired him"by mistake," that so long as Mejia was going to be in the plant there would betrouble for they had learned that Mejia had signed for the CIO union.Rolla endedthis conversation by stating: "This time you are fired."Some weeks thereafter, Mejia asked O'Donnell at the plant if he would be rehiredas Respondent was then hiring new employees.O'Donnell informed Mejia that theywould not rehire him any more, "unlessthe CIO madethem" rehire him again. NATIONALVIDEO CORPORATION615The Respondent's explanationof the Mejiacaseis far fromconvincing.'Rolla-testified thatMejia gave him his address on the occasion of his recall to work =onJanuary 7-not at the time of his layoff. The probabilities of thesituation are allagainst Rolla's testimony.The Respondent would want the address in the file at thetime of a layoff so that it would be able to get in touch with its experienced, capableemployees when it desired.O'Donnell corroborated Mejia's claim when he ad-mitted that at the time he showed Mejia the misdirected telegram in December,Mejia had informed him that he had given his address to Rolla at the time of thelayoff so That he was unable to understand why the telegram should have, been, sentto anincorrect address.In addition, admittedly not only the payroll departmenthad the correct address within a week of the layoff but also the correct address wasfound in the personnel file.Rolla was not telling the truth.Rolla and O'Donnell both denied having mentioned the CIO to Mejia. Bothclaimed that Mejia was "discharged" on January 9 because the personnel departmentfound that a "mistake" had been made in rehiring Mejia on January 7. They claimthat the mistake discovered was that Mejia's department was overstaffed upon hisreinstatement, so that it had ordered Rolla to lay off the man with the least seniority,who happened to be Mejia because he had been employed on January 7 as a"new employee" without seniority since he had lost his right to reinstatement andaccumulated seniority because he failed to report to work within 4 days of thetelegram which the Respondent itself had misdirected so that it had never beendelivered toMejia.This story is also demonstrably false because thepersonneldepartment determined when a department was "overstaffed" upon receipt of a weeklystaffing report received from the various foremen on Mondays.As Mejia's 3 daysof employment at this time were Thursday, Friday, and Saturday, no staffing reporthad been received from Foreman Rolla during Mejia's period of employment.Obviously, therefore, the "mistake" was not "overstaffing."Furthermore, the rec-ord shows that 4 or 5 new employees had been hired in Mejia's department sinceNovember so that Mejia had to be relieved of his accumulated seniority in orderto be the man with the least seniority in' the department.This O'Donnell attemptedto do by reason of Mejia's failure to report within the 4 days of the telegramwhich he never received due solely to the fact that the Respondent had misdirectedit.Thus an employee is deprived of his contractual accumulated seniority solelyby reason of his employer's error.This appears quite unreasonable.Obviously the "mistake" discovered by the personnel department about Mejiaafter his reemployment was sufficiently important to warrant his "discharge," asdistinguished from layoff, on January 9.Rolla made a point of this distinctionat the time.Clearly this mistake, which could cause a "discharge," was muchmore important than mere overstaffing or the fact that Mejia had failed to reportfor work within 4 days of the telegram he never received due exclusively to anotherof Respondent's admitted "errors."The proven unreliability of the Respondent'switnesses, the speciousness of the explanation given, together with the fact thatMejia had all the demeanor of a straightforward, sincere, and truthful witness,convince the Trial Examiner that, as both Rolla and O'Donnell indicated in' wordstoMejia, as found above, the "mistake" the Respondent had discovered about therehiring of Mejia was that he had signed a union card and was a union advocatein the plant and that this discovery was the cause of Mejia's discharge on January9, 1954.The Trial Examiner so finds.-IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe. activities of the Respondent set forth- in section III, above, occurring in con-nection with the operations of the Charging Party described in section I, above, havea close, intimate, and substantial relation to, trade, traffic, and commerce among theseveral States, and tend- to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that he Respondent engaged in certain unfair labor practices, it willbe recommended that it cease and desist therefrom and that it take certain affirmativeaction designed to_effectuate the policies of the Act.tenure of employment of Salvador Ramirez on November 19, 1953, Francisco V.Rivera on November 25; 1953, Reuben Mejia on January 9, 1954,'arid Clarence Dixonon March 19, 1954, by discharging and refusing to reemploy each of them, theTrial Examiner will recommend that the Respondent offer to each of them immediateand full reinstatement to the position he formerly held or a substantially equivalent 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDone;.iv ithout,prejldice to his, seniority, or ;other, rights. and, privileges, andmakeeach whole for-any loss of pay he may have suffered3by'reason-of said discriminationby payment to*him, of a sum of money equal to that which he would have earnedas wages from the date of the discrimination against him to the ' date of the offer ofreinstatement, less his net earnings during such period, in accordance with the formulaset forthin F.W. Woolworth Company,90 NLRB 289.In the opinion of the Trial Examiner, the unfair labor practices committed bythe Respondent in the instant case are such as to indicate an attitude of oppositionto the purposes of the Act generally. In order, therefore, to make effective the in-terdependent guarantees of Section 7 of the Act, thereby minimizing industrial strifewhich burdens and. obstructs commerce, and thus effectuate the policies of the Act,itwill be recommended that the Respondents cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.Local 194, Distributive, Processing and Office, Workers of America is a labororganization within the meaning of Section 2 (5) of the Act.2.By discharging and refusing reinstatement to Salvador Ramirez on November19, 1953, Francisco V. Rivera on November 25, 1953, Reuben Mejia on January 9,1954, and Clarence Dixon on March 19, 1954, thus discriminating in regard to thehire and tenure of employment of said individuals, thereby discouraging membershipin Local 194, Distributive, Processing and Office Workers of America, the Respond;ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) and (1) of the Act.3By interfering with, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendationsomitted from publication.]APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOTin any manner interfere with,restrain, or coerce our employees,in the exercise of their right to self-organization,to form labor organizations, joinor assist Local 194, Distributive, Processing and Office Workers of America, orany other labor organization, to bargain collectively through representativesof their own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, - or to refrain fromany or all such activities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.WE WILL offer to Salvador Ramirez, Francisco V. Rivera, Reuben Mejia, andClarence Dixon immediate and full reinstatement to his former position ora substantially equivalent position without prejudice to any seniority or otherrights and privileges and will make each of them whole for any loss of payhe may have suffered as a result of the discrimination against him.NATIONAL VIDEO CORPORATIONAND NAVIDICO, INC.,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bel.altered, defaced, or covered by any other materia